JOANOS, Judge.
K-Mart Corporation appeals from a jury verdict and judgment in favor of appellees in a personal injury lawsuit arising from injuries sustained by appellee William Sellers when he fell while shopping in a K-Mart store. The issue presented for review concerns the trial court’s refusal to give the proposed cautionary jury instruction requested by K-Mart. We affirm, because the instructions given by the trial court correctly stated the applicable law, the omission of a special cautionary instruction on K-Mart’s internal operating manuals did not constitute fundamental error, and the proposed cautionary instruction was a misstatement of Florida law. See, generally, Barrier v. Duncan, 541 So.2d 631 (Fla. 1st DCA), review denied, 551 So.2d 461 (Fla.1989); Alderman v. Wy-song & Miles Co., 486 So.2d 673 (Fla. 1st DCA 1986).
Accordingly, the final judgment is affirmed in all respects.
KAHN and VAN NORTWICK, JJ., concur.